Citation Nr: 1503486	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  04-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of a fractured tibia and fibula with shortening of the left leg and  peroneal nerve damage  (and mild degenerative arthritis of the left ankle joint, prior to January 24, 2003).

2.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, effective January 24, 2003, but denied a rating in excess of 30 percent for residuals of a fractured tibia and fibula with shortening of the left leg and  peroneal nerve damage (previously characterized to include  mild degenerative arthritis of the left ankle joint).  A notice of disagreement (NOD) was received in January 2004.  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  In March 2007, the RO issued an SOC granting a higher initial, 20 percent rating for the Veteran's osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, effective January 24, 2003.  In April 2008, July 2008, March 2009, November 2009, December 2009, and August 2012, the RO issued supplemental SOCs (SSOCs), continuing the Veteran's assigned disability ratings.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO assigned a higher, initial rating for the left knee/ankle disability during the pendency of the appeal, as the Veteran was not granted the maximum available benefit for that disability (which he is presumed to seek), the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless , electronic claims processing systems.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board notes that the Veteran was most recently evaluated for his residuals of a fractured tibia and fibula and osteoarthritis of the left knee joint and degenerative joint disease of the left ankle disabilities in January 2010.  The Board observes that it has been more than five years since the Veteran has undergone a comprehensive orthopedic examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, during his July 2014 hearing, the Veteran specifically claimed that his disabilities on appeal had worsened since his last VA examination in January 2010.  He also reported that he had been having circulation problems due to his residuals of a fractured tibia and fibula.

Given the possible increase in severity as well as the length of time since the last examination, the Board finds that a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected residuals of a fractured tibia and fibula and osteoarthritis of the left knee joint and degenerative joint disease of the left ankle disabilities.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Long Beach, California, dated through December 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Long Beach VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Long Beach VAMC, dated since December 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and severity of the Veteran's residuals of a fractured tibia and fibula and osteoarthritis of the left knee joint and degenerative joint disease of the left ankle disabilities

The contents of the entire electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee and left ankle (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should state whether there is nonunion of the tibia and fibula with loose motion requiring a brace.  The examiner should also indicate whether the left ankle or left knee joints are ankylosed.  

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether the Veteran has circulation problems due to his service-connected residuals of a fractured tibia and fibula and osteoarthritis of the left knee joint and/or degenerative joint disease of the left ankle.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





      (CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


